DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is responsive to the Applicant's communication filed 30 April 2021.  In view of this communication and the amendment concurrently filed, claims 1, 3-17, and 24-27 are now pending in the application.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 April 2021 has been entered.
Response to Arguments
The Applicant’s arguments, filed 30 April 2021, have been fully considered but are only partially persuasive.
The Applicant’s first argument (page 7, line 14 to page 8, line 3 of the Remarks) alleges that Taema does not disclose multiple layers of magnets.  While this is true, it does not address the previous grounds of rejection which incorporate Holzner to remedy this deficiency.  One cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The Applicant’s second argument (page 8, lines 4-12 of the Remarks) alleges that Holzner does not disclose the amended limitations of claim 1, as it does not disclose external flux barriers, or render them obvious in combination with Taema.  This argument is persuasive and the previous grounds of rejection have been withdrawn.  However, new grounds of rejection have been made in view of Holzner and Mello, previously cited.
The Applicant’s third argument (page 8, lines 13-25 of the Remarks) alleges that the remaining claims are allowable by virtue of their dependencies.  This is unpersuasive for the same reasons given above.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a), which papers have been placed of record in the file. 
Disclosure
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:


Claim(s) 24 and 26-27 is/are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 24 and 26-27 recite other devices, i.e. electric machines and vehicles, which include the device of the claim on which they depend.  The claims do not put forth any additional limitations on said device.  Therefore, the claims do not further limit the subject matter of the claims on which they depend.  
The Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3-7, and 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holzner et al. (US 2012/0274168 A1), hereinafter referred to as “Holzner”, in view of Mello et al. (WO 2007/048211 A2), hereinafter referred to as “Mello”.
Regarding claim 1, Holzner discloses a rotor [21] for an electric machine (fig. 7-10; ¶ 0002, 0102), the rotor comprising: 
a plurality of magnet poles [22] each comprising a plurality of permanent magnets [50], the magnet poles [22] being angularly separated from each other and an inter-pole region [22i] being formed between adjacent magnet poles [22] (fig. 7; ¶ 0135; the circumferential areas within the permanent magnets constitute the poles while the areas outside thereof constitute the inter-pole regions); 
the permanent magnets [50] being arranged in at least first and second layers [L1/L2] in each magnet pole [22], the first and second layers [L1/L2] being radially offset 

    PNG
    media_image1.png
    480
    635
    media_image1.png
    Greyscale

wherein first and second flux barriers [29a/29b] are disposed in each said inter-pole region [22i], the first and second flux barriers [29a/29b] each comprising an aperture (fig. 7; ¶ 0135-0136), each permanent magnet [50] being mounted in a respective magnet aperture formed in the rotor, lateral bridges [52] being formed in the rotor [21] between the magnet apertures in the second layer [L2] and the first and second flux barriers [29a/29b] (fig. 7; ¶ 0136).
Holzner does not disclose the apertures being external (i.e. open on the radially outer surface of the rotor).
Mello discloses a rotor [12] for an electrical machine, comprising a plurality of magnet poles each comprising a permanent magnet [13] and an inter-pole region being 

    PNG
    media_image2.png
    487
    837
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the flux barriers of Holzner as external flux barriers (i.e. open on the radially outer surface of the rotor) as taught by Mello, in order to provide for a more sinusoidal magnetic profile thereby reducing harmonic oscillations in torque and iron losses in the stator (page 5, lines 10-16 of Mello) and improving motor performance and efficiency.
Regarding claim 3, Holzner, in view of Mello, discloses the rotor as claimed in claim 1, as stated above.  Holzner further discloses a third flux barrier [29c] in each said inter-pole region [22i] (fig. 7; ¶ 0135-0136).  

Regarding claim 4, Holzner, in view of Mello, discloses the rotor as claimed in claim 3, as stated above.  Holzner further discloses a fourth flux barrier [29d] in each said inter-pole region [22i] (fig. 7; ¶ 0135-0136).  
Mello teaches that it would have been obvious to form the fourth flux barrier [29c] of Holzner as an external flux barrier, as stated above.
Regarding claim 5, Holzner, in view of Mello, discloses the rotor as claimed in claim 4, as stated above, wherein said third and fourth external flux barriers [29c/29d] are disposed between said first and second external flux barriers [29a/29b] in each said inter-pole region [22i] (fig. 7).
Regarding claim 6, Holzner, in view of Mello, discloses the rotor as claimed in claim 4, as stated above, wherein the third and fourth external flux barriers [29c/29d] are symmetrical about a central inter-pole axis [30] of each inter-pole region [22i] (fig. 7).
Regarding claim 7, Holzner, in view of Mello, discloses the rotor as claimed in claim 1, as stated above, wherein said first and second external flux barriers [29a/29b] form an inter-pole tooth (fig. 7; modifying the barriers as taught by Mello, to be open on the external surface of the rotor, inherently forms teeth in the inter-pole region).
Regarding claim 24, Holzner further discloses an electric machine comprising the rotor [21] as claimed in claim 1 (¶ 0002).
Regarding claim 25, Holzner further discloses the electric machine as claimed in claim 24, wherein the electric machine is a permanent magnet synchronous machine (¶ 0002).
Regarding claim 26, Holzner further discloses a vehicle comprising the electric machine as claimed in claim 24 (¶ 0002).
Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holzner and Mello as applied to claim 1 above, and further in view of Taema et al. (US 2012/0133239 A1), hereinafter referred to as “Taema”.
Regarding claim 8, Holzner, in view of Mello, discloses the rotor as claimed in claim 7, as stated above.  Holzner does not disclose that each magnet pole [22] has a first outer surface having a first radius and each inter-pole tooth has a second outer surface having a second radius, said first and second radii being different from each other.
Taema discloses a rotor [20] for an electric machine (fig. 1-2; ¶ 0023) comprising a plurality of magnet poles [22] and inter pole teeth [28] (fig. 2; ¶ 0029), 
 
    PNG
    media_image3.png
    463
    550
    media_image3.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the magnet poles and inter-pole teeth of Holzner/Mello having different radii as taught by Taema, in order to reduce and form the harmonic components of the magnetic flux in a more sinusoidal wave (¶ 0033 of Taema) thereby reducing cogging torque, vibration, and noise in the motor.
Regarding claim 9, Holzner, in view of Mello and Taema, discloses the rotor as claimed in claim 8, as stated above.  Taema does not disclose that said first radius is less than said second radius (fig. 2; ¶ 0031; Taema discloses the inter-pole region having equal or smaller radii than the magnet pole).
Taema teaches the radii of the inter-pole region to be result effective variables affecting cogging torque (¶ 0031-0033).
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to vary the radii of the magnet pole and the inter-pole teeth, thereby reducing the cogging torque, in order to reduce the vibration/noise in the electric motor (¶ 0031-0033 of Taema). Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Allowable Subject Matter
Claim(s) 15-17 is/are allowed.
Claim(s) 10-14 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 10, and all claims dependent thereon, the prior art does not disclose, inter alia, the rotor as claimed in claim 1, further comprising at least one internal flux barrier in each said inter-pole region, each internal flux barrier comprising an internal aperture.  
While the prior art discloses various arrangements of the internal and external flux barriers, it does not disclose the above limitations in combination with those already recited.  Specifically, the prior art does not disclose having lateral bridges formed between the magnet apertures of the second layer and the external flux barriers in combination with internal flux barriers being formed in each inter-pole region.  Thus, the limitations of claim 10 are neither anticipated nor rendered obvious by the prior art.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 15, and all claims dependent thereon, the prior art does not disclose, inter alia, a rotor for an electric machine, wherein, in a second inter-pole region having a second central inter-pole axis, each internal flux barrier is disposed in an outer position distal from the second central inter-pole axis and each external flux barrier is disposed in an inner position proximal to the second central inter-pole axis.
While the prior art discloses various arrangements of the internal and external flux barriers, it does not disclose the above limitations in combination with those already recited, such as each internal flux barrier of adjacent inter-pole regions being disposed in an inner position proximal to the first central inter-pole axis.  These two limitations require adjacent inter-pole regions to have opposite arrangements of internal and external flux barriers, which is not disclosed in the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Prior art:
Merweth et al. (US 2012/0267977 A1) discloses a permanent magnet rotor comprising poles with multiple radially aligned magnets, and inter-polar regions each having a plurality of internal flux barriers.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Andrews whose telephone number is (571)270-7554.  The examiner can normally be reached on Monday-Thursday, 8:30am-3:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached at 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael Andrews/
Primary Examiner, Art Unit 2834